Exhibit 10.2

SIDE AGREEMENT

This SIDE AGREEMENT (this “Agreement”) is made as of August 12, 2013, by and
among HUAYU Automotive Systems Company Limited (“HASCO”), VIHI, LLC, a Delaware
limited liability company having its place of business along with its management
and control at Aszalvolgyi ut 9-11, 8000 Szekesfehervar, Hungary (“Visteon”) and
Yanfeng Visteon Automotive Trim Systems Co., Ltd. (“YFV”). Capitalized terms
used and not otherwise defined herein have the meanings given to them in the
Master Agreement (as defined below). HASCO and YFV are organized under the laws
of the PRC. HASCO, Visteon and YFV are collectively referred to as “Parties” and
each as a “Party”.

WHEREAS, concurrently with the execution hereof, the Parties and Yanfeng Visteon
Automotive Electronics Co., Ltd. are entering into a Master Agreement (the
“Master Agreement”); and

WHEREAS, under Sections 4.01(c) and 2.01(a) of the Master Agreement, the Parties
have agreed on certain arrangements regarding the payment schedule of the YFV
Purchase Price (HASCO to Visteon) and the dividend for the fiscal year ending
December 31, 2013 payable by YFV to Visteon (the “2013 Dividend”), and the
Parties intend to enter into an agreement to provide for possible changes to
such arrangements.

NOW, THEREFORE, in consideration of the foregoing, the Parties hereby agree as
follows:

 

1. The Parties agree that, if for any legal or regulatory reason it is not
feasible for YFV to pay the 2013 Dividend after the YFV Closing as contemplated
in Section 4.01(c) of the Master Agreement, the Parties shall replace and
substitute the payment schedule of the YFV Purchase Price (HASCO to Visteon) as
set forth in Section 2.01(a) of the Master Agreement and distribution schedule
of the 2013 Dividend as set forth in Section 4.01(c) of the Master Agreement
with the following:

 

  (1) New Schedule for Payment of YFV Purchase Price (HASCO to Visteon). Visteon
shall sell and transfer to HASCO, and HASCO shall purchase and accept from
Visteon, 50% of the outstanding equity of YFV (the “Transferred YFV Equity
(Visteon to HASCO)”) for total consideration of US$928.4 million (the “YFV
Purchase Price (HASCO to Visteon)”), US$859.4 million of which (the “Core YFV
Purchase Price (HASCO to Visteon)”) shall be payable in cash upon the YFV
Closing (as defined in the Master Agreement), free and clear of all Liens and
with all rights attaching from the YFV Closing, and US$69.0 million of which
(the “Residual YFV Purchase Price (HASCO to Visteon)”) shall be payable in cash
on or prior to March 31, 2014.

 

1



--------------------------------------------------------------------------------

  (2) New Schedule for Distribution of 2013-2014 Dividend. YFV shall declare and
distribute dividend for the fiscal year ending December 31, 2013 to Visteon in
immediately available US dollars as follows:

 

  (i) On or before the YFV Closing (but in no case later than the time when
Visteon becomes legally unable to receive distributions from YFV as a result of
its transfer of the Transferred YFV Equity (Visteon to HASCO)), US$69.0 million
payable for the first half of 2013, plus

 

  (ii) On or before the YFV Closing (but in no case later than the time when
Visteon becomes legally unable to receive distributions from YFV as a result of
its transfer of the Transferred YFV Equity (Visteon to HASCO)), US$9.0 million
will be payable for each of the calendar months of October, November and
December 2013 prior to the occurrence of YFV Closing (it being understood that
such payment is not based on the actual earnings in these calendar months and
can be made out of earnings accrued in any fiscal period prior to the time of
the payment), plus

 

  (iii) On or before the YFV Closing (but in no case later than the time when
Visteon becomes legally unable to receive distributions from YFV as a result of
its transfer of the Transferred YFV Equity (Visteon to HASCO)), US$4.5 million
will be payable for each subsequent calendar month beginning (and including)
January 2014 prior to the occurrence of YFV Closing (it being understood that
such payment is not based on the actual earnings in these calendar months and
can be made out of earnings accrued in any fiscal period prior to the time of
the payment),

provided, however, that, in the case of the preceding clauses (2)(ii) and (iii),
(a) if the YFV Closing occurs prior to or on the 21st day of any calendar month
(the “Given Month”), there should be no dividend payable for that Given Month,
(b) if the YFV Closing occurs after the 21st day of any Given Month up to and
including the 5th day of the following month, half the applicable dividend shall
be payable for that Given Month, and (c) if the YFV Closing occurs on the 6th
day of the calendar month after any Given Month, then full applicable dividend
for that Given Month shall be payable to Visteon.

provided, further however, solely for purposes of this clause 1(2), the YFV
Closing shall mean the date on which HASCO pays the withholding taxes for the
YFV Purchase Price (HASCO to Visteon) (“YFV Tax Payment Date”)

 

2



--------------------------------------------------------------------------------

so long as the payment of the Core YFV Purchase Price (HASCO to Visteon) (after
tax) is paid to Visteon within ten (10) business days after the YFV Tax Payment
Date. For the avoidance of doubt, if HASCO has not made such payment within ten
(10) business days after the YFV Tax Payment Date, the meaning of YFV Closing
shall revert back its original meaning under the Master Agreement.

 

2. The Parties agree to execute and deliver, or cause their controlled
Affiliates to execute and deliver, all such documents and instruments and shall
take, or cause to be taken, all such further or other actions as may be
reasonably necessary or desirable to reflect and effectuate the arrangements
contemplated by this Agreement, including without limitation, amending the
equity transfer agreement for the Transferred YFV Equity (Visteon to HASCO)
entered into by and between HASCO and Visteon on August 12, 2013, and causing
YFV’s directors as respectively appointed by them to pass or revise board
resolution(s) of dividend distribution as necessary or desirable.

 

3. This Agreement and any claim, controversy or dispute arising under or related
in any way to this Agreement shall be governed by and construed in accordance
with the Laws of the PRC, without regard to its rules of conflict of laws
thereof.

 

4. Unless otherwise provided by Law, any dispute, controversy or claim arising
out of, relating to or in connection with this Agreement, including a dispute
regarding the existence, validity, formation, effect, interpretation,
performance or termination of this Agreement, shall be referred to and finally
settled by arbitration. The arbitration shall be administered by the Singapore
International Arbitration Centre (the “SIAC”) in accordance with its arbitration
rules as then in force (the “SIAC Rules”) when the Notice of Arbitration is
submitted in accordance with the SIAC Rules, which Rules are deemed to be
incorporated by reference into this clause. The place of arbitration shall be
Singapore. The number of arbitrators shall be three, whose appointment shall be
in accordance with the SIAC Rules. Any award rendered by the arbitration
tribunal shall be final and binding upon each party hereto and thereto, and
judgment upon any award may be entered and enforced in any court having
jurisdiction.

 

5. This Agreement, all subsequent amendments or supplements hereto, and all
dispute resolution pertaining hereto, shall be in both the Chinese and English
languages. Both language versions shall have equal effect.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

VIHI, LLC By:  

/s/ Michael K. Sharnas

Name:   Michael K. Sharnas Title:   Vice President HUAYU AUTOMOTIVE SYSTEMS
COMPANY LIMITED By:  

/s/ Zhang Haitao

Name:   Zhang Haitao Title:   General Manager YANFENG VISTEON AUTOMOTIVE
TRIM SYSTEMS CO., LTD. By:  

/s/ Shen Jianhua

Name:   Shen Jianhua Title:   Chairman of the Board of Directors

 

[Signature Page of Side Agreement]